DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the distance sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 5-6, 8-9, 12-16, 19-20, 22-23, 25-27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rennaker et al. (US 2015/0245766 A1).

Concerning claim 1, Rennaker et al. (hereinafter Rennaker) teaches an impairment analysis system comprising:
an image capture device that captures a plurality of images of a face of a subject (¶0049: cameras capturing video (sequence of images); ¶0078: two cameras);
a computing device comprising at least one processor and memory (¶0008: microcontroller) configured to:
controls a light source to emit light in a predetermined pattern to apply light stimulus to an eye of the subject during capture of the plurality of images (¶0008: the light sources is controlled to flash light in a first pattern and a second pattern);
receives, from the image capture device, the captured plurality of images (¶0049: “The software accurately analyzes the eyelid borders, pupil borders, and limbus in each video frame, from which eye, lid, and pupil movement and gaze direction can be accurately determined”);
identifies pupil areas or iris areas of the subject’s eyes within each of the captured plurality of images (fig. 1A & ¶0078: a circle tracking the pupil diameter, and a point marking the pupil centroid; ¶0049: analyzing pupil borders); 
determines a portion of the subject’s eyes in each of the captured plurality of images based on identification of the pupil areas or iris areas (fig. 1A & ¶0078: a circle tracking the pupil diameter, and a point marking the pupil centroid; ¶0049: analyzing pupil borders); 
tracks motion of the portion of the subject’s eyes over a time of capture of the plurality of images based on the determined portion of the subject’s eyes in each the captured plurality of images (¶¶0018-0020); 
analyzes impairment of the subject based on the tracked motion of the portion of the subject’s eyes over the time of capture (¶¶0018-0020); and
presents, to a user, a result of the impairment analysis (¶0009: an external display to display a numeric score indicative of a level of impairment).

Concerning claim 2, Rennaker further teaches the system of claim 1, wherein the light source comprises a light emitting diode (LED) system (¶0009 ¶ ¶0049: LEDs).

Concerning claim 5, Rennaker further teaches the system of claim 2, wherein the LED system comprises a plurality of LEDs (¶0009 ¶ ¶0049: LEDs), and wherein the computing device is configured to control the LEDs to emit light in accordance with the predetermined pattern (¶0008: the light sources is controlled to flash light in a first pattern and a second pattern).

Concerning claim 6, Rennaker further teaches the system of claim 1, wherein the light source is configured to illuminate one or more eyes of the subject for guiding the subject's eyes (¶¶0008-0009).

Concerning claim 8, Rennaker further teaches the system of claim 1, wherein the image capture device is configured to capture infrared images (¶0009; fig. 1A & ¶0078).

Concerning claim 9, Rennaker further teaches the system of claim 1, further comprising a display configured to display the result of the impairment analysis (¶0009: an external display to display a numeric score indicative of a level of impairment).

Concerning claim 12, Rennaker further teaches the system of claim 1, wherein the computing device is configured to detect the subject's face based on the captured one or more images (¶0049: identifying features of the subject’s face).

Concerning claim 13, Rennaker further teaches the system of claim 12, wherein the computing device is configured to implement face localization and/or pose localization based on the captured one or more images (fig. 1A & ¶0078; ¶0063).

Concerning claim 14 , Rennaker teaches the system of claim 1, further comprising:
tracking one or both of the subject's eyes and irises (¶¶0018-0020); and 
analyzing impairment of the subject based on the tracking of the one or both of the subject's eyes ad irises (¶¶0018-0020).

Claim 15 is the corresponding method to the system of claim 1 and is rejected under the same rationale.

Claim 16 is the corresponding method to the system of claim 2 and is rejected under the same rationale.

Claim 19 is the corresponding method to the system of claim 5 and is rejected under the same rationale.

Claim 20 is the corresponding method to the system of claim 6 and is rejected under the same rationale.

Claim 22 is the corresponding method to the system of claim 8 and is rejected under the same rationale. 

Claim 23 is the corresponding method to the system of claim 9 and is rejected under the same rationale.

Claim 25 is the corresponding method to the system of claim 12 and is rejected under the same rationale. 

Claim 26 is the corresponding method to the system of claim 13 and is rejected under the same rationale. 

Concerning claim 27, Rennaker further teaches the method of claim 16, further comprising:
tracking one or more of the subject's eyes (¶¶0018-0020); and 
analyzing impairment of the subject based on the tracking of the one or more of the subject's eyes (¶¶0018-0020).

Concerning claim 29, Rennaker further teaches the system of claim 1, wherein the determined portion of the subject’s eyes is an approximate center of an iris or a pupil of the subject (fig. 1A & ¶0078).

Claim 30 is the corresponding method to the system of claim 29 and is rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10-11, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rennaker et al. (US 2015/0245766 A1) in view of Yellin et al. (US 20210275015 A1).

Concerning claim 3, Rennaker teaches the system of claim 1. Rennaker further teaches the system, wherein the LED system comprises a plurality of LEDs that are separate from each other and extend substantially in order (¶0049). Not explicitly taught are the LEDs extend substantially in a straight line.
Yellin et al. (hereinafter Yellin) teaches a system for traumatic brain injury detection, wherein the LEDs are extended substantially in a straight line (fig. 2: stimuli-providing portions 17). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and provide LEDs extended substantially in a straight line in order to provide stimuli to the subject’s eyes. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Concerning claim 4, Rennaker teaches the system of claim 2. Not explicitly taught is the system, wherein the LED system comprises: wherein the LED system comprises: a support structure comprising a first portion and a second portion that are attached to each other and movable with respect to each other; and a first set of LEDs and a second set of LEDs attached to each other and to the support structure.
Yellin, in the same field of endeavor, teaches a support structure comprising a first portion and a second portion that are attached to each other (fig. 1A: add-on structure 100 comprising screen portion 110 and clamping portion 118: ¶0056: portions of the device are foldable); and a set of LEDs attached to each other and to the support structure (fig. 2: stimuli 117). Yellin further teaches the set of LEDs in an asymmetrical arrangement (¶0045).
It should be noted that Yellin fails to explicitly teach the set of LEDs being a first set of LEDs and a second set of LEDs, however, modifying the arrange stimuli of Yellin to be a first set of LEDs and a second set of LEDs would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. Such a modification is merely a rearrangement of parts which the courts have held as unpatentable, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, the arrangement would have not have modified the operation of the device.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rennaker and Yellin and provide a LED system comprising: a support structure comprising a first portion and a second portion that are attached to each other and movable with respect to each other; and a first set of LEDs and a second set of LEDs attached to each other and to the support structure in order to provide stimuli to the subject’s eyes.

Concerning claim 10, Rennaker teaches the system of claim 1. Not explicitly taught is the system, wherein the computing device is configured to present the user a guide for administering the impairment analysis of the subject.
Yellin, in the same field of endeavor, teaches presenting the user a guide for administering the impairment analysis of the subject (¶¶0045-0049). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and present the user a guide for administering the impairment analysis of the subject in order to instruct the administrator on what needs to be done (Yellin, ¶0045).

Concerning claim 11, Rennaker teaches the system of claim 1. Rennaker further teaches, wherein the computing device is attachable to the light source and the image capture device (¶¶0008-0010: microcontroller). Not explicitly taught is the system, wherein the computing device is attachable to a distance sensor.
Yellin, in the same field of endeavor, teaches using at least two image sensors to triangulate an imaging distance to a subject (¶0075), and wherein a computing device is attachable to said two image sensors (fig. 1A: add-on structure 100; ¶0034). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and use the at least two cameras as a distance sensor and provide a computing device attachable to said distance sensor in order to determine how far the impairment analysis system is from the subject’s eyes and/or face.

Claim 17 is the corresponding method to the system of claim 3 and is rejected under the same rationale.

Claim 18 is the corresponding method to the system of claim 4 and is rejected under the same rationale.

Claim 24 is the corresponding method to the system of claim 10 and is rejected under the same rationale.

Claims 7, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rennaker et al. (US 2015/0245766 A1) in view of Yellin et al. (US 20210275015 A1), further in view of Midgal (US 8899748 B1).

Concerning claim 7, Rennaker teaches the system of claim 1. Not explicitly taught is the system, further comprising a distance sensor configured for determining a location of the subject, wherein the computing device configured to receive, from the distance sensor, information regarding the determined location of the subject.
Yellin, in the same field of endeavor, teaches a distance sensor configured for determining a location of the subject (¶¶0075-0077), 
wherein the computing device configured to receive, from the distance sensor, information regarding the determined location of the subject (¶¶0075-0077: capturing distance of the subject). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yellin and use the at least two cameras as a distance sensor in order to determine how far the impairment analysis system is from the subject’s eyes and/or face.
Not explicitly taught by Rennaker and Yellin is the system, wherein the computing device is configured to use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the subject for impairment.
Midgal teaches a system for automated detection of eye nystagmus, wherein the computing device is configured to use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the subject for impairment (col. 8, ll. 4-30: calibrating the system for the test subject). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Midgal and use the information regarding the determined location of the subject for verifying whether the subject is within a predetermined location for analyzing the subject for impairment in order to determine if the test subject’s face is in proper alignment for the impairment test.

Claim 21 is the corresponding method to the system of claim 7 and is rejected under the same rationale.

Concerning claim 28, Rennaker teaches the method of claim 16. Rennaker further teaches the method, wherein the computing device is configured to: 
track one or more of the subject's eyes (¶¶0018-0020); and 
analyzing impairment of the subject based on the tracking of the one or more of the subject's eyes (¶¶0018-0020). Not explicitly taught is using the subject’s eye irises for tracking.
Midgal teaches a system for automated detection of eye nystagmus, wherein one or both of the subject’s irises are tracked (col. 6, ll. 33-55). Given this teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Midgal into the Rennaker and Yellin invention in order to detect eye movement. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s remarks, filed 04/18/2022, with respect to the interpretation of claim 1 have been fully considered and are persuasive. Claim 1 no longer invokes 35 U.S.C. § 112(f).
Applicant’s arguments, see page 8 of Applicant’s remarks, filed 04/18/2022, with respect to the rejection of claims 13 and 26 under 35 U.S.C. §112 (b)  have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 9-13 of Applicant’s remarks, filed 04/18/2022, with respect to the rejection of claims 1-30 under 35 U.S.C. §§ 102 & 103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425